Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	The application data sheet is objected to because 14/822,954 is a continuation in part of (instead of a continuation of) application 11/865,085.
2)	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3)	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Wallet et al
4)	Claims 24-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Wallet et al (US 2009/0084478).
Claims 24-28 are not entitled to the benefit of the filing date (10-1-07) of 11/865,085 because claims 24-28 of this application are not directed solely to the subject matter of 11/865,085.  The subject matter of "circumferentially eccentric lugs" and the omission of "circumferential spacing" and "no portion coincides" was first introduced in 14/822,954 filed 8-11-15.  See claims 24-28 of 14/822,954 filed 8-11-15.  Thus, the earliest filing date to which claims 24-28 of this application are entitled is 8-11-15, which is more than one year after the publication date of 4-2-09 of US 2009/0084478.  
	Claims 24-28 are anticipated by the tire having the non-directional tread of FIGURE 16 / description thereof; it being noted that FIGURE 16 contains an obvious error having an obvious solution.  See drawing correction filed 1-26-14 in 11/865,014..  In claim 24, "circumferentially eccentric lugs" read on the lugs of FIGURE 16 / description thereof.  Claim 24 fails to exclude the circumferential spacing of the lugs shown in FIGURE 16.
Baus et al
5)	Claim 24, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baus et al (US D367,448).
	Baus et al discloses a tire tread having a non-directional tread pattern.  FIGURE 4 of Baus et al is reproduced below:

    PNG
    media_image1.png
    746
    620
    media_image1.png
    Greyscale

As can be seen from FIGURE 4, the tread comprises two rows of lugs wherein a width of each lug increases from a sidewall toward an equatorial plane, the lug is "circumferentially eccentric" and the lug tapers to a rounded end.  Baus et al is silent as to the tire being a pneumatic tire.
	As to claim 24,  it would have been obvious to one of ordinary skill in the art to use the tread pattern of Baus et al in a tread of a pneumatic tire since official notice is taken that it is well known / conventional per se in the tire art to use a tread pattern in a tread of a pneumatic tire to improve traction performance / braking performance.  Thus, one of ordinary skill in the art would have found it obvious to incorporate the tread pattern of Baus et al in a pneumatic tire for the benefit of obtaining a real world / practical application of the design of Baus et al's tread pattern.  In claim 1, for supporting an agricultural irrigation system relates to intended use and fails to require structure. 
	As to claim 27, note that FIGURE 4 illustrate an axially outer region of each lug having substantially straight edges which slightly diverge so as to increase the width of the lug toward the equatorial plane.
	As to claim 28, FIGURE 4 illustrates each lug "eccentrically tapering to a rounded end". 
Japan 421
6)	Claims 1-4, 7, 18 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japan 421 (JP 2000-289421) in view of admitted prior art (Firestone 5.00-15 Power Implement Tire) and Bonko 557 (US D413,557).
	Japan 421 discloses an agricultural tire having a tread 4 comprising longitudinal lugs 5 [FIGURES 8-10, machine translation].  FIGURE 9 of Japan 421 is reproduced below:

    PNG
    media_image2.png
    490
    330
    media_image2.png
    Greyscale

The tread pattern in FIGURE 9 is non-directional.  Each longitudinal lug 5 extends from a sidewall of the tire toward the equatorial plane of the tire.  Each longitudinal lug 5 crosses the equatorial plane.  Each longitudinal lug 5 has a protrusion axis being parallel to the rotational axis of the tire.  The longitudinal lugs 5 are arranged in a first row and a second row.  The longitudinal lugs 5 of the first row alternate with the longitudinal lugs 5 of the second row.  As can be seen from FIGURE 9, there is a circumferential spacing between adjacent longitudinal lugs 5 (longitudinal protrusions) so that no portion of one longitudinal lug 5 (longitudinal protrusion) circumferentially coincides with another.  As shown in FIGURE 9, each longitudinal lug 5 has a contact surface (upper surface) which is circumferentially symmetric about the protrusion axis of the lug and comprises an axially outer contact surface portion and an axially inner circumferentially symmetrically enlarged head portion.  The enlarged head portion comprises first and second circumferentially extending symmetrical bulges.  With respect to FIGURE 9 of Japan 421, this figure reasonably shows the basic concept of an agricultural tire having a tread comprising two rows of alternating longitudinal lugs, each longitudinal lug crossing the equatorial plane, each longitudinal lug having an enlarged head portion and no portion of one longitudinal lug circumferentially coinciding with another.  In FIGURES 8-10, the tire is a non-pneumatic tire instead of a pneumatic tire.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide a PNEUMATIC TIRE with a non-directional tread pattern comprising longitudinal lugs as shown in FIGURE 9 of Japan 421 such that the PNEUMATIC TIRE is a non-directional pneumatic tire comprising first and second sidewalls and a radially outer wall defining an internal inflation chamber; a non-directional tread pattern defined on the tire and including a plurality of longitudinal protrusions, each longitudinal protrusion having a protrusion axis substantially parallel to a rotational axis of the tire; and the longitudinal protrusions being arranged in a first row extending from the first sidewall toward and across an equatorial plane of the tire and a second row extending from the second sidewall toward and across the equatorial plane of the tire, and the longitudinal protrusions of the first and second rows circumferentially alternating with each other and there being a circumferential spacing between adjacent longitudinal protrusions so that no portion of one longitudinal protrusion extends circumferentially past any portion of an adjacent longitudinal protrusion (no portion of one longitudinal protrusion circumferentially coincides with another) in view of (1) Japan 421, which shows an AGRICULTURAL TIRE having a tread comprising two rows of alternating longitudinal lugs, wherein the longitudinal lugs define a non-directional tread pattern, the longitudinal lugs are circumferentially spaced apart such that the tread has define a relatively low net to gross, each longitudinal lug has a protrusion axis substantially parallel to a rotational axis, each longitudinal lug crosses the equatorial plane, each longitudinal lug has an circumferentially enlarged head portion and no portion of one longitudinal lug extending circumferentially past any portion of an adjacent longitudinal protrusion [FIGURE 9] and (2) the admitted prior art’s disclosure of a 5.00-15 Power Implement Tire (a type of PNEUMATIC AGRICULTURAL TIRE) having two rows of alternating longitudinal lugs wherein the longitudinal lugs define a non-directional tread pattern, the longitudinal lugs are circumferentially spaced part such that the tread has a relatively low net to gross, each longitudinal lug having a protrusion axis substantially parallel to a rotational axis, each longitudinal lug extends toward the equatorial plane, and the longitudinal lugs comprising a outer contact surface has first and second edges extending from the respective sidewall and defining first and second circumferentially enlarged head portions on circumferentially opposite sides of the protrusion axis [photographs (two pages) and drawing (one page)].  Since Japan 421 and the admitted prior art are in the same field of endeavor of agricultural tires and disclose the same structure of a tread having a relatively low net to gross and comprising two rows of lugs wherein each lug has an enlarged head portion, there is ample suggestion to use a PNEUMATIC TIRE construction as per the admitted prior art for Japan 421's FIGURE 9 tread.
Furthermore, it would have been obvious to one ordinary skill in the art to provide the longitudinal lugs of Japan 421’s tread such that the contact surface increases in circumferential width from its respective sidewall toward the equatorial plane of the tire, the contact surface of each longitudinal protrusion has substantially straight edges between its respective sidewall and the equatorial plane of the tire, and the contact surface tapers to the axially inner end since (1) the admitted prior art tire shows providing a non-directional tread pattern of an agricultural tire with longitudinal lugs such that the longitudinal lugs have straight edges between the axially outer end of the longitudinal lug and an enlarged head portion of the longitudinal lug and such that the straight edges incline with respect to the protrusion axis so that the circumferential width of the lug increases from the axially outer end to the enlarged head portion which then circumferentially symmetrically tapers to an axially inner end and (2) Bonko 557 shows providing longitudinal lugs of traction tire, which cross the equatorial plane of the tire, such that the enlarged head portion tapers to an axially inner end [FIGURE 2].
As to claim 2, it would have been obvious to one of ordinary skill in the art to round the axially inner end of the longitudinal lugs of Japan 421 since Bonko 557 shows rounding the axially inner ends of enlarged head portions of longitudinal lugs of a traction tire [FIGURE 2].
As to claims 3 and 4, it would have been obvious to one of ordinary skill in the art to provide Japan 421's tread such that the contact surface of each longitudinal protrusion continuously increases in circumferential width all the way from its respective sidewall to the equatorial plane of the tire (claim 3), the taper to the axially inner end of each longitudinal protrusion begins substantially at the equatorial plane (claim 4) since (1) Japan 421 shows each lug increasing in width from the sidewall toward the equatorial plane of the tire [FIGURE 9], (2) Japan 421 shows each lug having a maximum width at the equatorial plane of the tire [FIGURE 9] and (2) the admitted prior art shows providing each lug such that the width of the lug continuously increases to a maximum width and then tapers (decreases in width).
As to claim 7, both the admitted prior art and Bonko 557 show each lug symmetrically tapering to the axially inner end. 
As to claim 18, Japan 421 teaches providing lugs with tapered side surfaces [FIGURES 8-10, 4].  Each tapered side surface comprises an “upper first taper surface” and a “lower second taper surface”.  Claim 18 fails to require the first and second taper surfaces to be inclined at different angles.
As to claims 22-23, both Japan 421 (FIGURE 9] and Bonko 557 [FIGURE 2] show providing enlarged head portions of longitudinal lugs on a circumferential protrusion.
7)	Claims 10-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Japan 421 (JP 2000-289421) in view of admitted prior art (Firestone 5.00-15 Power Implement Tire) and Bonko 557 (US D413,557) as applied above and further in view of Bonko et al 816 (US 5,337,816).
	As to claims 10-17, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Japan 421’s FIGURE 9 tread pattern for an agricultural tire such that the net to gross (rubber to void ratio) of the tire tread is less than 20% (claim 10), the net to gross (rubber to void ratio) of the tire tread is 16-20% (claim 11), the aspect ratio of the tire is no greater than about 90% (claim 12), the section width of the tire is at least 10 inches (claim 13), the outside diameter of the tire is at least 40 inches (claims 14, 17), the tread pitch is 10 to 25 (claim 15) or 15 to 21 (claim 16) since (1) Bonko et al 816 suggests providing an agricultural pneumatic tire such that the rim diameter for the tire is at least 24 inches, the overall diameter of the tire is 43-58 inches, the total number of lugs is at least 36 and the net to gross is less than 30%, (2) Bonko et al 816 discloses an example tire size of 14.9-24 and optionally (3) official notice is taken that it is well known / conventional per se in the tire art to provide a pneumatic agricultural tire having lugs such that the tread has a net to gross of 15% to 25% or official notice is taken that it is well known / conventional per se to provide a pneumatic agriculture tire having a tread comprising lugs with an aspect ratio less than or equal to 90%.  It is noted that a tire having a size of 14.9-24 has a tire section width of 14.9 inches and a rim diameter of 24 inches.  It is noted that a tire having two rows of lugs and a total of at least 36 lugs has a tread pitch of 18 (18 = 36 / 2).  It is noted that a tire having an overall diameter of 43 inches, a rim diameter of 24 inches and a section width of 14.9 inches has an aspect ratio of 64% [((43 inches - 24 inches)/2))/14.9 inches x 100% = 64%].
8)	Claims 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Japan 421 (JP 2000-289421) in view of admitted prior art (Firestone 5.00-15 Power Implement Tire) and Bonko 557 (US D413,557) as applied above and further in view of Ahmad et al (US 4,703,079), Magnus et al (US 5,238,991) or Eigenfeld et al (US 3,423,348).
	As to claims 19-21, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Great Britain 994's pneumatic agricultural tire such that the tire comprises rubber and at least 8 parts anti-weathering agent (claim 19) or 8-18 parts anti-weathering agent (claim 20) wherein the anti-weathering agent is selected from the group consisting of wax, antioxidant, antiozonant and combinations (claim 21) thereof in view of (1) Ahmad et al's suggestion to provide a tread of a tractor tire such that it comprises rubber and less than 10 phr antioxidant/antiozonant (abstract, col. 1 lines 5-14), (2) Magnus et al's suggestion to provide at least one component (e.g. sidewall) of a tire such that it comprises rubber, 0 to 20 phr PFE resin for yielding excellent ozone and/or oxygen resistance, 0 to 20 phr antioxidant and 0 to 20 phr antiozonant (col. 3 lines 51-61, col. 5 lines 48-59) or (3) Eigenfeld et al's disclosure of a weather resistant rubber composition comprising rubber and 1-10 wax wherein the weather resistant rubber composition is employed in the areas of the tire which are exposed to the atmosphere; that is, the sidewalls 10 and the tread 11 (Figure 5, title, col. 1 lines 11-61, col. 4 lines 54-69).  
9)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
nonstatutory double patenting
10)	Claims 1-4, 6 and 10-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,108,469 and optionally admitted prior art (Firestone 5.00-15 Power Implement Tire).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of this application fails to exclude "circumferentially eccentrically tapering to a rounded end" as described in claims 1, 5 and 6 of US 9,108,469.
	With respect to straight edges (claim 1 of this application), note claims 3 and 21 of US 9,108,469.  IN ANY EVENT:  It would have been obvious to one ordinary skill in the art to provide the longitudinal lugs of claims 1, 5 or 6 of US 9,108,469, which increase in circumferential width from the sidewall toward the equatorial plane, such that the contact surface of each longitudinal protrusion has substantially straight edges between its respective sidewall and the equatorial plane of the tire since the admitted prior art tire shows providing a non-directional tread pattern of an agricultural tire with longitudinal lugs such that the longitudinal lugs have straight edges between the axially outer end of the longitudinal lug and the equatorial plane and such that the straight edges incline with respect to the longitudinal protrusion axis so that the circumferential width of the lug increases from the axially outer end toward the equatorial plane.
	As to claim 2 (rounded end) of this application, note claims 1, 5 and 6 of US 9,108,469 which recite "circumferentially eccentrically tapering to a rounded end".
	As to claims 3 and 4 of this application, note claims 1 and 6 of US 9,108,469 which describe "then ... tapering" and claims 2 and 19 of US 9,108,469. 
	As to claim 6 (eccentrically tapers) of this application, note claims 1, 5 and 6 of US 9,108,469 which describe "eccentrically tapering".
	As to claims 10-17 of this application, note claims 7-14 of US 9,108,469.
	As to claim 18 of this application, it would have been obvious to one of ordinary skill in the art to provide each longitudinal protrusion of claims 1, 5 or 6 of US 9,108,469 with the claimed first taper surface and second taper surface since official notice is taken that it is well known / conventional per se in a lug in an agricultural tire tread such that each lug side includes "a first taper surface" extending from the contact surface and a "second taper surface" extending from the first taper surface to an inner tread of the tire.
	As to claims 19-23 of this application, note claims 15-18 of US 9,108,469.
	As to claim 24 (circumferentially eccentric lugs) and claim 28 (eccentrically tapers) of this application note "circumferentially eccentrically tapering to a rounded end" as described in claims 1, 5 and 6 of US 9,108,469.  It is noted that claim 24 fails to exclude the circumferential spacing in claims 1, 5 and 6 of US 9,108,469. 
	As to claims 25 and 26 of this application, note comment for claims 3 and 4 of this application.
 	As to claim 27 of this application, note comment for claim 1 of this application of this application.
Remarks
11)	Applicant’s election without traverse of Species A in the reply filed on 4-12-22 is acknowledged.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-12-22.
The remaining references are of interest.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 30, 2022